Citation Nr: 1702651	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability on the basis of surgery in March 1979 by the Department of Veterans Affairs, to include residuals of facial pull, jaw pain, limitation of movement, muscle damage, and nerve damage.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left parotid gland disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disability, to include bursitis and cellulitis.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right elbow disability, to include bursitis.

5.  Entitlement to service connection for a left parotid gland disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right elbow disability.

9.  Entitlement to service connection for a left elbow disability.

10.  Entitlement to service connection for a chronic pain disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the statement of the case in January 2011, the Veteran submitted additional evidence in support of his claims and at his hearing in July 2016, waived the right to have additional evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2016).

The Veteran has filed a claim for service connection for a left parotid gland disability which required surgery at a VA Medical Center (VAMC) within 1 year after separation in September 1978.  He contends since the surgery, residuals have resulted in pain and other symptoms.  Although not clear, it appears the Veteran is asserting the current left parotid disorder is the result of both service and negligence by VAMC surgery.  See 38 U.S.C.A. § 1151.  As a different legal theory may apply for the Veteran's current symptoms and disability from the parotid gland disorder, the Board has separately addressed each theory as set forth on the first page of the decision

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability on the basis of surgery in March 1979 and service connection for a left parotid gland disability, a right knee disability, a left knee disability, a right elbow disability, a left elbow disability, and a chronic pain disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in September 1979, the RO originally denied a claim of service connection for a left parotid gland disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the September 1979 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a left parotid gland disability, and raises a reasonable possibility of substantiating the claim.

3.  By a rating decision dated in April 2000, the RO denied a claim of service connection for left elbow disability; after a statement by the Veteran the claim was reconsidered by a June 2001 rating decision; the Veteran filed a notice of disagreement in August 2001 and a statement of the case was issued in November 2001; however, the Veteran failed to perfect his appeal.

4.  Evidence added to the record since the June 2001 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a left elbow disability, and raises a reasonable possibility of substantiating the claim.

5.  By a rating decision dated in February 1989, the RO originally denied a claim of service connection for a right elbow disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

6.  Evidence added to the record since the February 1989 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a right elbow disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1979 rating decision which denied a claim of entitlement for service connection for a left parotid gland disability is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the September 1979 RO denial for the claim of entitlement to service connection for a left parotid gland disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The June 2001 rating decision which denied a claim of entitlement for service connection for left elbow disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

4.  New and material evidence has been received since the June 2001 RO denial for the claim of entitlement to service connection for left elbow disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The February 1989 rating decision which denied a claim of entitlement for service connection for a right elbow disability is final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

6.  New and material evidence has been received since the February 1989 RO denial for the claim of entitlement to service connection for right elbow disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previously Denied Claim for Service Connection for a Parotid Gland Disability

The RO denied the Veteran's claim of service connection for a parotid gland disability in a September 1979 rating decision, finding that the disability was not subject to a presumption of service connection and there was no evidence that it had its onset in service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

The evidence received since the September 1979 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  For example, the Veteran testified that he underwent surgery at VA in March 1979 for the condition shortly after separation and suggested that given the short time between separation and diagnosis, as well as the continuation of the symptoms, the disability had its onset in service.  Since that time, he has experienced pain and symptoms such as jaw pain, limitation of movement, a pulling on his face, and muscle and nerve damage.  This new evidence addresses the reason for the previous denial; that is, a nexus to service, in that the time between separation and diagnosis suggests the condition first arose in service, even though the condition is not presumed to arise out of service.  See 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This evidence raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

Previously Denied Claims for Service Connection for Elbow Disabilities

The RO denied the Veteran's claim of service connection for disabilities of both the left elbow and the right elbow in a February 1989 rating decision, finding that the medical evidence did not show a chronic condition.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2016).

In an April 2000 rating decision, the RO again denied service connection for a left elbow disability.  After receiving a statement from the Veteran the RO readjudicated the claim in June 2001, again denying the benefit sought.  The Veteran filed a notice of disagreement and a statement of the case was issued in November 2001.  The Veteran did not timely perfect an appeal or submit new and material evidence during the period for appeal.  As such, the June 2001 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

The evidence received since the above rating decisions includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156 (2016).  For example, both the Veteran's mother and the Veteran have stated he has experienced pain since separation.  The Veteran has also been diagnosed with bursitis in the shoulders and contends the elbow bursitis spread or travelled up to his shoulders.  Records from the Social Security Administration suggest diagnoses of fibromyalgia and pain syndrome.  This new evidence addresses the reason for the previous denial; that is, chronic condition with onset in service, and raises a reasonable possibility of substantiating the claims.  The credibility of this evidence is presumed for purposes of reopening the claims.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.  

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claims.









      (CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for service connection for a parotid gland disability is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for left elbow disability is reopened, and to this extent the appeal is granted

New and material evidence having been received, the claim for service connection for a right elbow disability is reopened, and to this extent the appeal is granted


REMAND

The Board notes that it may appear that an issue before the Board should be whether the Veteran has presented new and material evidence to reopen a claim of service connection for a right knee disability denied in an April 2000 rating decision.  The RO adjudicated the current claim for service connection as a situation where the Veteran did not appeal the April 2000 rating decision and treated the current claim as a claim to reopen the original claim for service connection for a right knee disability based upon new and material evidence.  The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, normally, the Board would be determining first whether the Veteran had submitted new and material evidence on the issue, and if it reopened the claim, proceed to the merits of the claim.  

In cases where service connection for a disability has been denied in a final rating decision, a subsequent claim of service connection for the same disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  In this instance, the Board finds that the RO received new evidence within a year of the April 2000 rating decision, which denied the claim because no relationship between service and a right knee disability was shown.  Based upon a December 2000 VA examination, the Veteran was diagnosed with degenerative joint disease in each knee confirmed by X-rays.  Thus, VA received records indicating the Veteran was suffering from a knee disorder for the right knee.  During the examination he also reported having ongoing knee pain.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final.  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  The new evidence was material to the claim but was not considered by the RO in an adjudication concerning a claim of service connection for a knee disability until the March 2009 rating decision.  Therefore, the claim for a right knee disability is before the Board as an original claim for service connection.

After a review of the record, the Board has determined that further development is needed.  First, the Veteran testified that he was treated for his knee and elbow disabilities by private care providers: Dr. L. Mitchell, the Eliza Coffee Memorial Hospital, and the Alabama Bone and Joint Clinic.  The file contains some of the records of Dr. Mitchell and Eliza Coffee Memorial Hospital but no records from Alabama Bone and Joint Clinic.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  Therefore, the Board finds the duty to assist requires VA attempt to obtain these records.

The Veteran has filed a claim under 38 U.S.C.A. § 1151 asserting that negligence from VA care in 1979 caused or contributed to his current residuals for his left parotid gland disability.  The file before the Board does not contain the left parotid gland surgery records other than the discharge summaries from hospitalizations at the VAMC in March and February 1979.  Therefore, a complete set of VAMC hospital records from February and March 1979 should be requested to ensure that the Board has all relevant VAMC records.  The request should also include any written informed consent that the Veteran would have signed, as well as any relevant VAMC treatment records from separation to April 1996.  Ongoing VA medical records since June 2015 should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

After all record development has occurred, the claims file should be sent for an opinion by a physician addressing the Veteran's claim of a parotid gland disability as a result of service as well as permanent residual disability as a result of VA treatment in March 1979. 

There has not been a VA examination to determine whether the Veteran's knee and elbow disabilities are related to incidents noted in the service treatment records or service generally.  The Veteran has also been diagnosed with chronic pain syndrome and possibly fibromyalgia.  Once the records development is completed, VA medical examinations and accompanying medical opinions are necessary to ascertain whether the disabilities are present and any relationship to service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA medical records, electronic or paper, from separation to April 1996 and since June 2015 that are not already of record, to specifically include outstanding records for the in-patient hospital stays in February and March 1979, including all treatment records, informed consent forms, laboratory or test results, progress notes, nurses' notes, consultation reports, laboratory, radiological, and other diagnostic studies associated with the hospitalizations.

The AOJ is to specifically request a copy of the Veteran's signed informed consent agreement for the March 1979 surgery.  A written response to that request is required  

The AOJ is specifically directed to request not only electronic notes, but to contact the appropriate custodian to ascertain whether there are paper records that relate to the Veteran.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. L. Mitchell, the Eliza Coffee Memorial Hospital, and the Alabama Bone and Joint Clinic.  

3.  Only after the foregoing record development is completed, arrange to have the Veteran's file reviewed by a physician.  The physician should answer the following questions: 

A.) Does the Veteran have any current disability that was proximately caused by surgery at VA in March 1979?  That is, was the surgery and treatment the action or event that directly caused disability, as distinguished from a remote contributing cause?  
B.) If the question in A.) is answered in the affirmative, is it at least as likely as not (50 percent probability or more) that any disability proximately caused by the surgery and treatment in March 1979 resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in 1979? 
C.) If the question in A.) is answered in the affirmative, is it at least as likely as not (50 percent probability or more) that any disability proximately caused by the surgery and treatment in March 1979 was not reasonably foreseeable?  Essentially, the Board is asking if a reasonable health care provider would have considered the disability to be an ordinary risk of the treatment provided.
D.) Regardless of the answers to the above questions, does the Veteran have a parotid gland disability that at least as likely as not (50 percent probability or more) began in service or is otherwise related to military service?  Please discuss the significance of treatment in February 1979, shortly after separation from service in September 1978.   

4.  After the record development is completed, provide the Veteran with a VA joints examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran has a knee disability for either knee.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service.

The examiner is also asked to determine whether the Veteran has an elbow disability for either elbow.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service.

The examiner is asked to consider the following from the Veteran's service treatment records: January 16, 1976 complaint of left knee injury while roller skating with an impression of contusion.  January 23, 1976 complaint of hitting left elbow on a hatch with an impression of cellulitis (and subsequent treatment for cellulitis).  May 27, 1976 complaint of trauma to the right knee with a diagnosis of contusion and "? fx" of patella or medial condyle, tibia.   

5.  After the record development is completed, provide the Veteran with a VA examination regarding his claim for a chronic pain disorder.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran has a diagnosable chronic pain disorder.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service.

6.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


